                 Case 3:20-cr-00420-RS Document 52 Filed 03/17/21 Page 1 of 2



 1   LAW OFFICES OF ERIK BABCOCK
     ERIK BABCOCK (Cal. 172517)
 2   717 Washington St., 2d Floor
     Oakland CA 94607
 3   Tel: (510) 452-8400
     Fax: (510) 201-2084
 4   erik@babcocklawoffice.com
 5   Attorney for Defendant
     JUAN POSADA
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11
     UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00420 RS (JCS)
12
                    Plaintiff,                           STIPULATION AND ORDER
13                                                       CONTINUING SENTENCING FROM
                                                         MAY 4, 2021 TO JULY 20, 2021
14          v.
15

16   JUAN POSADA,
17                  Defendant.
18

19
            Defendant Juan Posada, M.D. entered a plea of guilty and sentencing is scheduled for May 4,
20
     2021. Defendant was scheduled to be interviewed by the Probation Department this week.
21
     Unfortunately, defense counsel is no longer available as he is starting a trial this week that was
22

23   scheduled to commence two months ago but was delayed because of Covid-19 related court closures.

24   Counsel does not expect to be available for the Probation interview until after the trial has concluded in

25   mid to late April. The Probation Department will need approximately one month after the interview to
26   complete the draft report.
27

28

                                        Stipulation To Continue Sentencing
                                                         1
                Case 3:20-cr-00420-RS Document 52 Filed 03/17/21 Page 2 of 2



 1           Accordingly, with the concurrence of the Probation Officer, the parties hereby stipulate and
 2   agree that the sentencing hearing currently set for May 4, 2021 should be vacated and reset on July 20,
 3
     2021.
 4
             Defendant Posada is out of custody and has already entered a guilty plea so there are no Speedy
 5
     Trial issues.
 6

 7   DATED: March 16, 2021                                       /S/Kristina Green
                                                                 KRISTINA GREEN
 8                                                               Assistant U.S. Attorney

 9
10
     DATED: March 16, 2021                                       /S/Erik Babcock
11                                                               ERIK BABCOCK
                                                                 Attorney for Defendant
12                                                               JUAN POSADA

13

14

15

16

17                                                   ORDER
18
             For the reasons stated above, and GOOD CAUSE APPEARING, it is SO ORDERED.
19

20   DATED: March 17, 2021
21                                                               HONORABLE RICHARD SEEBORG
22                                                               Chief District Court Judge

23

24

25

26

27

28

                                        Stipulation To Continue Sentencing
                                                         2
